UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1949



CHRISTOPHER     JOSEPH   BUSH;    ROBIN     LEIGH
PICKERING,

                                            Petitioners - Appellants,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                               Respondent - Appellee.



Appeal from the United States Tax Court.     (Tax Ct. No. 00-7401)


Submitted:    November 21, 2002           Decided:   November 27, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Joseph Bush, Robin Leigh Pickering, Appellants Pro Se.
Eileen J. O’Connor, Assistant Attorney General, Teresa Ellen
McLaughlin, Laurie Allyn Snyder, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C.; B. John Williams, Jr., INTERNAL REVENUE
SERVICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher Joseph Bush and Robin Leigh Pickering appeal from

the tax court’s order determining a deficiency with respect to

their 1996 federal income tax liability.             We have reviewed the

record and the tax court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the tax court.         See Bush

v. Commissioner, No. 00-7401 (U.S. Tax Ct. May 14, 2002).          We deny

Appellants’   motion   for   formal   briefs   and    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  AFFIRMED




                                      2